DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Mar. 9, 2022, have been entered.  Claims 1-14, 16, and 17 are pending, claims 3-14, 16, and 17 are withdrawn for being directed to non-elected inventions, and claims 1 and 2 are examined in this Office Action.

Examiner’s Comment Regarding Amendments
	Applicant is advised to refer to MPEP 714 and 37 CFR 1.121 when making amendments.  Here is an excerpt:  In particular, when deleting five or fewer consecutive characters or when deleting any subject matter in which a strike-through cannot be easily perceived, then Applicant should place double brackets before and after the deleted characters to show the deletion.  The Examiner is aware that deleting the extraneous bracket in claim 2 was a unique circumstance because either way is difficult to perceive (comparing 
	In addition, the Examiner requests that future amendments be presented with all text in black and white.  The edited text in the amended claims is lighter and does not scan well which makes it hard to read.  It is possible the text was red prior to scanning, but when it comes through to the Examiner it is a light gray. 

Withdrawn Objections and Rejections

The objection to the specification for active hyperlinks is withdrawn in light of  Applicant’s amendments to the specification.

The objections to the claims for the recitation of “gene”, the omission of “lacking the DNA construct”, the extraneous bracket, and the position of the conjunction “and” in the Markush Group in claim 2 are withdrawn in light of Applicant’s amendments to the claims.

The rejection of claims 1 and 2 over 35 USC 112B for indefiniteness is withdrawn in light of Applicant’s amendments to the claims.

Claim Objections
Claims 1 is objected to because of the following informalities:  
there is an extra conjunction “and” in line 7 of part “ii” of claim 1; and also in line 5 of claim 2.  The Markush group should contain only one “and” between the last two items in the list
Appropriate correction is requested.

Improper Markush Group
Claim 2 is rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
The Examiner performed a sequence search for the elected promoter sequence of SEQ ID NO: 25 and none of the other sequences recited in claim 2 were returned as matches.  This demonstrates that there is no significant sequence identity between SEQ ID NO: 25 and the other sequences recited in the Markush Group in claim 2.  The Applicant has not identified any common motifs or consensus sequences that are shared by all of the recited promoters, and therefore, there does not appear to be any substantial feature shared by these promoter that confers the common use of having endosperm-specific promoter activity.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).
The Applicant argues that each of these sequences comprises a prolamin box “TGAGTCA” and therefore they do, in fact, comprise a common structural feature.  This is not persuasive, however, because this is such a small portion of the total sequence that it does not constitute a core structure that is searchable and does not allow one of skill in the art to visualize the group as a whole.  The point of requiring a common structure and function was to facilitate the Examiner’s search; for example, searching chemicals that share a common core but have different R groups.  For DNA, sharing a phospho-diester backbone is not sufficient or sharing the double-helix structure is not sufficient; and for proteins sharing a peptide/amide backbone is not sufficient.  Similarly for promoters sharing a TATA box is not sufficient. Being an “enhancer” is not sufficient for providing the shared function of having endosperm-specific promoter activity.  Enhancer function is very generic.  This prolamin box is not a large enough portion of the overall sequence nor is it sufficiently unique to facilitate the Examiner’s search.  Therefore, this list of sequences continues to constitute an improper Markush group. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schriemer et al. (US Pre-Grant Publication US 2017/0067040; published on Mar. 9, 2017) in view of Lemaux et al. (US Patent No. 6,642,437; issued on Nov. 4, 2003) and further in view of GenPept. Accession No. XP_020183092; published on Feb. 24, 2017).  Applicant’s arguments received on Mar. 9, 2022, have been fully considered but were not found to be persuasive.
	The claims are directed to a genetically modified cereal, soybean, or cotton plant having a recombinant DNA construct integrated into the genome of the crop plant, the DNA construct comprising a polynucleotide operably linked to a heterologous promoter that directs seed-specific or grain-specific expression, and the polynucleotide encodes a signal peptide fused to a polypeptide having aspartic endoprotease activity and having at least 88% identity to SEQ ID NO: 4 (elected sequence), wherein expression of the polynucleotide confers enhanced resistance to a fungal disease caused by Fusarium and/or Aspergillus as compared to a parent plant from which said genetically modified crop plant was derived (claim 1); including wherein the plant is a cereal and the promoter is SEQ ID NO: 25 (elected sequence), and wherein the promoter directs endosperm-specific expression of the polynucleotide (claim 2).
	Schriemer teaches a composition comprising recombinant nepenthesin or a derivative thereof (see claim 1).  Schriemer teaches a family of nepenthesin proteins from multiple plant species (Figure 10) that share homology (Figure 9) and that each have aspartic protease activity (EC 3.4.23.12) (page 1 paragraph 0007, and page 4 paragraph 0040).  Schriemer teaches the recombinant nepenthesin can be used for the treatment of gluten intolerance or for treatment of bacterial infections (page 1, paragraph 0003).  
	Schriemer suggests that nepenthesin can be produced using bioengineering technologies to create transgenic plants that express and/or secrete increased amounts of nepenthesin (page 9 paragraph 0095).  Schrimer also suggests multiple recombinant expression systems, including “Escherichia coli, Saccharomyces cerevisiae, Pichia pastoris, Lactobacillus, Bacilli, Asperigilli, and plant cell cultures, such as tobacco cells, etc.” (page 9 paragraph 0097).
	Schriemer teaches multiple different nepenthesin sequences from multiple different plant species (pages 15-16).  Schriemer teaches that recombinant nepenthesin I or nepenthesin II or homologous proteins could be used in their compositions (page 1 paragraph 3).
	Schriemer does not teach a seed-, grain-, or endosperm- specific promoter. Schriemer does not teach a signal peptide fused to the N-terminus other than the signal peptide that is native to the nepenthesin.  Schriemer does not teach a genetically modified cereal, soybean, or cotton plant.  Schriemer does not teach the elected amino acid sequence (SEQ ID NO: 4) or the elected promoter sequence (SEQ ID NO: 25).  Schriemer does not teach enhanced resistance to a fungal disease.
	Lemaux teaches a system for the production of proteins in plant seeds (see entire document).  Lemaux claims production of a heterologous protein using a transcriptional regulatory region (i.e. promoter) of a monocot storage protein, and using an N-terminal leader sequence capable of targeting a linked polypeptide to a protein storage body in monocot seed (i.e. a signal peptide) (see claim 1).  Lemaux teaches the nucleic acid sequence of the barley D hordein promoter and signal sequence and refers to this nucleic acid as SEQ ID NO: 3 (column 4 and sequence listing).  The sequence referred to as SEQ ID NO: 3 by Lemaux has 100% identity to the instant SEQ ID NO: 25, see alignment below:
ALIGNMENT WITH SEQ ID NO: 25

RESULT 2
US-09-164-210-3
; Sequence 3, Application US/09164210
; Patent No. 6642437
; GENERAL INFORMATION:
;  APPLICANT: P. G. Lemaux et al.
;  TITLE OF INVENTION: Production of proteins in plant seeds
;  FILE REFERENCE: 48722
;  CURRENT APPLICATION NUMBER: US/09/164,210
;  CURRENT FILING DATE: 1998-09-30
;  EARLIER APPLICATION NUMBER: 09/164,210
;  EARLIER FILING DATE: 1998-09-30
;  NUMBER OF SEQ ID NOS: 16
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 3
;   LENGTH: 497
;   TYPE: DNA
;   ORGANISM: Hordeum vulgare
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (435)..(497)
US-09-164-210-3

  Query Match             100.0%;  Score 435;  DB 10;  Length 497;
  Best Local Similarity   100.0%;  
  Matches  435;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTCGAGTGCCCGCCGATTTGCCAGCAATGGCTAACAGACACATATTCTGCCAAAACCCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTTCGAGTGCCCGCCGATTTGCCAGCAATGGCTAACAGACACATATTCTGCCAAAACCCC 60

Qy         61 AGAACAATAATCACTTCTCGTAGATGAAGAGAACAGACCAAGATACAAACGTCCACGCTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGAACAATAATCACTTCTCGTAGATGAAGAGAACAGACCAAGATACAAACGTCCACGCTT 120

Qy        121 CAGCAAACAGTACCCCAGAACTAGGATTAAGCCGATTACGCGGCTTTAGCAGACCGTCCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CAGCAAACAGTACCCCAGAACTAGGATTAAGCCGATTACGCGGCTTTAGCAGACCGTCCA 180

Qy        181 AAAAAACTGTTTTGCAAAGCTCCAATTCCTCCTTGCTTATCCAATTTCTTTTGTGTTGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AAAAAACTGTTTTGCAAAGCTCCAATTCCTCCTTGCTTATCCAATTTCTTTTGTGTTGGC 240

Qy        241 AAACTGCACTTGTCCAACCGATTTTGTTCTTCCCGTGTTTCTTCTTAGGCTAACTAACAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AAACTGCACTTGTCCAACCGATTTTGTTCTTCCCGTGTTTCTTCTTAGGCTAACTAACAC 300

Qy        301 AGCCGTGCACATAGCCATGGTCCGGAATCTTCACCTCGTCCCTATAAAAGCCCAGCCAAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AGCCGTGCACATAGCCATGGTCCGGAATCTTCACCTCGTCCCTATAAAAGCCCAGCCAAT 360

Qy        361 CTCCACAATCTCATCATCACCGAGAACACCGAGAACCACAAAACTAGAGATCAATTCATT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CTCCACAATCTCATCATCACCGAGAACACCGAGAACCACAAAACTAGAGATCAATTCATT 420

Qy        421 GACAGTCCACCGAGA 435
              |||||||||||||||
Db        421 GACAGTCCACCGAGA 435

	Lemaux teaches the use of this promoter to drive expression of a test protein encoded by uidA with the B1-hordein signal sequence fused to its N-terminus (see Figure 1C).  Lemaux teaches stably transformed barley plants with this construct integrated into their genomes (columns 16-19). Lemaux teaches that expressing heterologous proteins in plant seeds offers the possibility of producing large quantities of easily harvested polypeptides and of expressing proteins that improve grain quality (column 1 lines 18-21).  Barley is a cereal plant.
	A nepenthesin-1-like asparatic protease with an amino acid sequence having 91% identity to the instant SEQ ID NO: 4 was known in the prior art as a protein from Aegilops tauschii (see alignment, below).  Aegilops tauschii is a grass species that is related to wheat.







ALIGNMENT WITH SEQ ID NO: 4

    PNG
    media_image1.png
    852
    1112
    media_image1.png
    Greyscale

GenPept Accession XP_020183092 discloses the amino acid sequence of this protein and identifies it as an “aspartic proteinase nepenthesin-1-like” protein.
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to follow the suggestion of Schriemer and produce a nepenthesin aspartic protease in a transgenic plant.  Given that Schriemer clearly suggests transgenic plants or cultured plant cells as potential hosts for growing recombinant nepenthesin, one of ordinary skill in the art would have been motivated to look at proven plant expression systems.  Because Lemaux teaches that the use of the barley hordein promoter and signal peptide in transgenic barley plants resulted in high yields of their test protein, and Lemaux teaches that this system can be used for any protein of interest (column 2), one would have been motivated to utilize the system taught by Lemaux for expression of a nepenthesin protease as suggested by Schriemer.
	With regard to expression of an aspartic protease having at least 88% identity to the instant SEQ ID NO: 4 (elected sequence).  GenPept Accession XP_020183092 demonstrates that such a protein was known in the prior art and was known to be a nepenthesin-1-like protein.  Therefore this is a substitution of a functional equivalent when compared to the nepenthesin protein sequences taught by Schriemer.  
Given the success of Schriemer in expressing recombinant nepenthesin proteins in E. Coli and their suggestion of expressing such proteins in transgenic plants or plant cells, one would have had an expectation of success in expressing nepenthesin in plants.  Given the success of Lemaux for expressing high levels of a recombinant test protein in transgenic barley endosperm using the hordein promoter and the hordein signal peptide, one would have had an expectation of success in expressing any protein of interest, such as a nepenthesin proteins, using the system taught by Lemaux. The property of having enhanced resistance to a fungal disease caused by a species of Fusarium and/or Aspergillus would have naturally flowed from endosperm-, seed-specific expression of nepenthesin.
Applicant argues that Shriemer fails to disclose or suggest a transgenic plant comprising a DNA construct that confers enhanced resistance to a fungal disease (paragraph bridging pages 9-10 of the response received on Mar. 9, 2022).  This is not persuasive, however, because the Examiner has provided ample motivation for making the claimed transgenic plant for a different purpose (growing recombinant nepenthesin that could be used to treat gluten intolerance or bacterial infections).  The fact that the same transgenic plant could be made for a different intended use that would result in a previously unknown or unappreciated advantage does not render the plant non-obvious.   A mere recognition of latent properties in the prior art does not render nonobvious an otherwise known or obvious invention.  See In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
Applicant argues that Schriemer does not teach a construct comprising the claimed sequences (see page 10 of the response).  This is not persuasive, however, because the Examiner has provided the other references to teach these sequences.
Applicant argues that Schriemer only teaches expression in bacterial systems where it was only gound in inclusion bodies and needed to be re-folded, and Schriemer does not provide any guidance on how to make a transgenic plant expressing nepenthesin, and Schriemer lacks any guidance on how to produce recombinant nepenthesin in a transgenic plant, as well as how to produce recombinant nepenthesin that is active in vivo within the tissue where it is expressed (see page 10 of the response). The Examiner agrees; however, it is clear that Schriemer contemplated and embraced growing recombinant nepenthesin in plants and suggested plants as potential hosts.  See, for example, page 9, paragraph 0095 where Schriemer teaches that production of nepenthesin can be increrase, for example “… using bioengineering technologies to create transgenic plants that express and/or secrete increase amounts of nepenthesin…”; plant hosts are also suggested at the end of paragraph 0097. The Examiner is relying on Lemaux to provide the necessary guidance on how to make such a transgenic plant.
Applicant argues that Lemaux is directed in its entirety to methods for producing polypeptides designed such that the polypeptide accumulates in an intracellular body, such as a protein body, and that the protein is preferably expressed as a fusion polypeptide that includes a signal peptide that causes the protein to accumulate in a subcellular compartment to protect the protein (see paragraph bridging pages 10-11 of the response).  The Examiner disagrees with this characterization.  For example, in column 9, Lemaux teaches that a Signal/leader/target/transport sequence is an “N-terminal or C-terminal polypeptide sequence which is effective to co-translationally or post-translationally localize the polypeptide or protein to which it is attached to a selected intracellular vacuole or other protein storage body, chloroplast, mitochondria, or endoplasmic reticulum, or extracellular space or seed region, such as the endosperm, following secretion from the cell.”  Therefore it is clear that Lemaux embraced and suggested multiple different possibilities for targeting the protein of interest.  A fair reading would derive that Lemaux embraces almost anywhere except for the cytoplasm.  
One of ordinary skill in the art would appreciate that a “signal peptide” (as required by the instant claims) is any polypeptide that directs the nascent polypeptide to the endoplasmic reticulum (ER) as it comes off the ribosome when it is synthesized in the cell.  See, for example, Wang et al (J. or Experimental Botany (2018) Vol. 69; pp. 21-37 (published in advance on Aug. 3, 2017)) who teach that translocation into the ER relies on an N-terminal signal peptide (first paragraph on page 22).  Wang teaches that the ER is the “port of entry into the protein secretory pathway” which entail that nascent proteins with an N-terminal signal peptide or leader sequence are translocated into the ER (first paragraph on page 23).  After entering the ER, the protein will end up being secreted out of the cell in the absence of a mechanism to retain it in the ER or to sort it to a vacuole, protein body, oil body, or some other vesicular location.  It is clear that Lemaux contemplates and embraces any signal peptide no matter where the ultimate location of the protein will be so long as it is not in the cytosol.  The instant claims merely require a signal peptide with no further restrictions, therefore, the instant claims are inclusive of signal peptides that would direct the protein to a protein body, a selected intracellular vacuole or other protein storage body, chloroplast, mitochondria, or endoplasmic reticulum, or extracellular space or seed region, such as the endosperm, following secretion from the cell.  
Applicant argues that Lemaux only provides one example of the production of a protein in a plant seed, using a B hordein promoter and a B hordein signal peptide to express -glucuronidase (GUS) in barley endosperm (see page 11 of the response).  This is not persuasive because a prior art reference is good for all that it teaches and suggest not only the working examples and what was actually reduced to practice.
Applicant argues that accumulation of an active protease within an intracellular body would be undesirable as the protease would degrade storage proteins present within the intracellular body, and applicant points to the absence of any suggestion by Lemaux to express hydrolytic enzymes (see page 11 of the response).  This is not persuasive, however, because there is no evidence that nepenthesin would be damaging when expressed in a plant, and the absence of hydrolytic enzymes in the suggested protein classes in Lemaux does not constitute a “teaching away”.
Applicant argues that Schriemer discloses that both recombinant and native nepenthesin are highly efficient in degrading cereal storage proteins, and accordingly a person skilled in the art would not contemplate targeting nepenthesin to cellular compartments wherein these storage proteins transit and are stored; and Applicant points to MacLead which teaches that seed storage proteins are the main source of amino nitrogen needed to support seed germination and seedling growth and these proteins are stored in the ER/protein bodies (see page 11 of the response).  This is not persuasive, however, because using a signal peptide does not require that the protein to which it is fused will be sorted to a protein body.  As Lemaux suggested, the extracellular space or seed region, such as the endosperm, following secretion from the cell, would be perfectly fine locations to send a recombinant protein.  All of these possible locations require the use of a signal peptide.  The instant claims do not require a signal peptide that is specific for a protein body and Lemaux does not limit their suggestions to only signal peptides that are specific for a protein body.  Therefore, this is arguing a limitation that is not required by the current claim and is not required by the applied prior art.
Applicant argues that Schriemer teaches that when a recombinant nepenthesin is targeted to inclusion bodies it is unfolded and hence inactive, and thereby specifially avoids an active protease accumulating in an intracellular body, and applicant asserts that there is no teaching or motivation to try and express an active recombinant nepenthesin in a living cell (see page 12 of the response). The Examiner disagrees with the characterization that Schriemer “specifically avoids an active protease accumulating in an intracellular body” because the working examples merely state that the recombinant nepenthesin accumulated in protein bodies.  This is a common occurrence when expressing recombinant proteins in E. Coli, and there is nothing in Schriemer to indicate that they intentionally or purposefully designed this outcome.  The Examiner also disagrees with no teaching or motivation to try and express an active recombinant nepenthesin in a living cell.  Schriemer clearly teaches that nepenthesin is made, naturally, in plants, such as pitcher plants, where it is secreted.  It is clear that plants can make and secrete nepenthesin without being damaged, and Schriemer clearly suggests this as a possible strategy.  Lemaux also suggests it as a possible strategy for any protein of interest.

Summary
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662